DETAILED ACTION
	This is a non-final office action in response to amendments filed 07/22/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Obata and Haynes do not teach the amended features of claim 1, stating that neither Obata or Haynes disclose “determining a first error model based at least in part on the first classification and an object parameter associated with the first object, wherein the first error model is determined from among differing error models”. However, as described below, Haynes teaches determining a probability model based on uncertainty within the perception system which includes object classification data and object state data. A probability model incorporating uncertainty of the perception system is interpreted to be an error model. Further the system can determine one or more discrete and/or continuous uncertainties associated with any one of the models. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US 20170210379) in view of Haynes (US 20210046954).
Regarding claim 1, Obata teaches a system (Fig. 1 shows the inventive system) comprising: 


receiving sensor data from a sensor associated with an autonomous vehicle traversing an environment ([0033] “The target observation sensor 1 periodically performs observation of the other vehicles 60 existing in the surroundings”)’ 
identifying a first object represented by the sensor data ([0033] “The target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50”); 
determining a first route for the autonomous vehicle based at least in part on a set of parameters ([0043] “The own-motion prediction unit 10 calculates a predicted movement range of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9” where the own-motion data including position and velocity as described in [0041] are interpreted as a set of parameters); 
determining an estimated location associated with the first object ([0035] “The target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60”); 


determining an estimated location associated with the autonomous vehicle ([0041] “The own-motion sensor 8 observes the motion of the user's vehicle 50. This own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50”); 
determining, based at least in part on the first error model, a first probability distribution associated with the estimated location of the first object ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for surrounding vehicles where a surrounding vehicle is interpreted as the first object)
determining, based at least in part on a second error model, a second probability distribution associated with the estimated location of the autonomous vehicle ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for the own vehicle 50); 
determining, based at least in part on the first and second probability distributions, a probability of collision ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipses); and
determining that the probability of collision is greater than a threshold ([0108] discusses the use of a threshold parameter where the probability that the user’s vehicle 50 and the other vehicle 60 exist at the same position is compared to the threshold parameter); 
updating a parameter of the set of parameters ([0045] “The braking determination unit 12 determines if braking is required on the user's vehicle 50 on the basis of the estimation result from the own-collision possibility estimator 11” with [0046] stating “The automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required” where executing a deceleration function of the vehicle is interpreted as updating a parameter (speed) of the set of parameters); and 

Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach one or more processors; and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations;
determining a first classification for the first object; 
determining a first error model based at least in part on the first classification and an object parameter associated with the first object, wherein the first error model is determined from among differing error models;
transmitting the set of parameters to a location accessible by the autonomous vehicle.
Haynes teaches 
one or more processors ([0065] “The one or more computing devices of the operations computing system 104 can include one or more processors”); and 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0065] “The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of one or more vehicles”) 
determining a first classification for the first object ([0035]-[0036] discuss the perception system of the vehicle including a classification component where “the uncertainty system can obtain data indicative of an uncertainty for an object detection and an uncertainty for an object prediction associated with a first object. The uncertainty system can generate data indicative of the probability of future occupancy of a first location at a first time based at least in part on the data indicative of the uncertainty associated with the object detection and the data indicative of the uncertainty associated with the object prediction” where the perception data includes object classification data); 
determining a first error model based at least in part on the first classification and an object parameter associated with the first object ([0035]-[0036] discuss determining the probability of future occupancy based on object perception data where [0040] further discusses including measurement estimation errors in consideration of the probability distribution where [0048] further discusses the system determining an uncertainty associated with the machine learned model the uncertainty associated with the state of the object (object parameter), and/or an uncertainty associated with the classification of the object), wherein the first error model is determined from among differing error models ([0048] “The uncertainty system can determine one or more discrete and/or continuous uncertainties associated with any one of the models of the prediction system”);
determining a first route for the autonomous vehicle based at least in part on a set of parameters ([0080] “The motion planning system 128 can determine a motion plan and generate motion plan data 134 for the vehicle 102 based at least in part on the prediction data 132 (and/or other data)” with [0080] further stating that the motion plan data includes a planned trajectory (route), velocity, acceleration, and/or other actions of the vehicle (set of parameters));
transmitting the set of parameters to a location accessible by the autonomous vehicle ([0083] “The motion planning system 128 can provide the motion plan data 134 with data indicative of the vehicle actions, a planned trajectory, and/or other operating parameters to the vehicle control systems 138 to implement the motion plan data 134 for the vehicle 102” where providing the motion plan data to the vehicle control systems is interpreted to be transmitting the parameters to a location accessible by the autonomous vehicle).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object based in part on object classification; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient. 

Regarding claim 3, Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach determining a second route for the autonomous vehicle to avoid the first object based at least in part on the set of parameters.
Haynes teaches determining a second route for the autonomous vehicle to avoid the first object based at least in part on the set of parameters ([0080] “the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 102 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 102 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage). The motion plan data 134 can include a planned trajectory, velocity, acceleration, and/or other actions of the vehicle 102”).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient.

Regarding claim 4, Obata teaches wherein the first error model and the second error model are determined based at least in part from a predicted uncertainty associated with sensor data, the estimated location of the first object, and determining an estimated location associated with the autonomous vehicle ([0086] discusses the use of standard deviation of a prediction error covariance matrix where [0059] discusses the use of observation error covariance of the target observation sensor and [0075]-[0078] discuss the use of an estimation error covariance matrix with [0079] discussing this being used for every tracking track where it is interpreted that this incorporates the estimation of the object and the autonomous vehicle).

Regarding claim 5, Obata teaches a method (method as shown by Fig. 2) comprising: 
identifying a situation represented by sensor data captured from a sensor associated with a first vehicle ([0033] “The target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50” where vehicles proximate to the vehicle are interpreted as identifying a situation); 

 
determining, based at least in part on the first error model, a first probability distribution associated with an estimated location of a first object ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for surrounding vehicles where a surrounding vehicle is interpreted as the first object); 
determining, based at least in part on a second error model, a second probability distribution associated with an estimated location of the first vehicle ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for the own vehicle 50); and
determining a risk probability associated with the situation based at least in part the first probability distribution and the second probability distribution ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipses where the probability of collision is interpreted as a risk probability). 
updating a set of parameters based at least in part on a comparison of the risk probability to a threshold ([0045] “The braking determination unit 12 determines if braking is required on the user's vehicle 50 on the basis of the estimation result from the own-collision possibility estimator 11” with [0046] stating “The automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required” where executing a deceleration function of the vehicle is interpreted as updating a parameter (speed) of the set of parameters); and 

Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach determining a first classification for the first object; determining a first error model based at least in part on the first classification wherein the first error model is determined from among differing error models associated with different classifications; and storing the set of parameters at a location accessible to at least one of the first vehicle or a second vehicle.
Haynes teaches determining a classification of a first object ([0035]-[0036] discuss the perception system of the vehicle including a classification component where “the uncertainty system can obtain data indicative of an uncertainty for an object detection and an uncertainty for an object prediction associated with a first object. The uncertainty system can generate data indicative of the probability of future occupancy of a first location at a first time based at least in part on the data indicative of the uncertainty associated with the object detection and the data indicative of the uncertainty associated with the object prediction” where the perception data includes object classification data); 
determining, based at least in part on the classification, a first error model wherein the first error model is determined from among differing error models associated with different classifications ([0035]-[0036] discuss determining the probability of future occupancy based on object perception data where [0040] further discusses including measurement estimation errors in consideration of the probability distribution where [0048] further discusses the system determining an uncertainty associated with the machine learned model the uncertainty associated with the state of the object (object parameter), and/or an uncertainty associated with the classification of the object and states “The uncertainty system can determine one or more discrete and/or continuous uncertainties associated with any one of the models of the prediction system”);
storing the set of parameters at a location accessible to at least one of the first vehicle or a second vehicle ([0083] “The motion planning system 128 can provide the motion plan data 134 with data indicative of the vehicle actions, a planned trajectory, and/or other operating parameters to the vehicle control systems 138 to implement the motion plan data 134 for the vehicle 102” where providing the motion plan data to the vehicle control systems is interpreted to be storing the parameters at a location accessible by the autonomous vehicle).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object based in part on object classification; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient. 

Regarding claim 6, Obata teaches determining an approximation of uncertainty associated with the sensor data based at least in part on the first error model and at least one feature of the situation ([0086] discusses the use of standard deviation of a prediction error covariance matrix where [0075]-[0078] discuss the use of an estimation error covariance matrix with [0079] discussing this being used for every tracking track where it is interpreted that this incorporates the estimation of the object and the autonomous vehicle); and 
wherein the first probability distribution is based at least in part on the approximation of uncertainty associated with the sensor data ([0086] discusses the use of standard deviation of a prediction error covariance matrix where [0059] discusses the use of observation error covariance of the target observation sensor).

Regarding claim 7, Obata teaches wherein the risk probability is a probability of collision between the first vehicle and the first object ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipses where the probability of collision is interpreted as a risk probability).

Regarding claim 8, Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach wherein updating the set of parameters further comprises modifying at least one safety distance associated with the first vehicle, a velocity of the first vehicle, or an acceleration of the first vehicle.
Haynes teaches wherein updating the set of parameters further comprises modifying at least one safety distance associated with the first vehicle, a velocity of the first vehicle, or an acceleration of the first vehicle ([0080] “The motion planning system 128 can determine a motion plan and generate motion plan data 134 for the vehicle 102 based at least in part on the prediction data 132 (and/or other data)” with [0080] further stating that the motion plan data includes a planned trajectory (route), velocity, acceleration, and/or other actions of the vehicle (set of parameters)).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient.

Regarding claim 10, Obata teaches the first probability distribution is determined based on error or uncertainty associated with the estimated location of the first object ([0086] discusses the use of standard deviation of a prediction error covariance matrix where [0075]-[0078] discuss the use of an estimation error covariance matrix with [0079] discussing this being used for every tracking track where it is interpreted that this incorporates the estimation of the object); and 
the second probability distribution determined based on error or uncertainty associated with the estimated location of the first vehicle ([0086] discusses the use of standard deviation of a prediction error covariance matrix where [0075]-[0078] discuss the use of an estimation error covariance matrix with [0079] discussing this being used for every tracking track where it is interpreted that this incorporates the estimation of the autonomous vehicle).

Regarding claim 12, Obata teaches determining a point associated with a first route at which the first vehicle is predicted to be nearest in physical proximity to the object comprising determining a point of time ([0086] describes and Fig. 4 shows the probability distributions in the form of ellipses with a starburst showing the point at time in which the own vehicle 50 is determined to be in nearest physical proximity to the vehicle 60b); and 
wherein determining the first probability distribution and the second probability distribution is at the point in time (Fig. 4 shows the probability distribution for both the own vehicle 50 and the vehicle 60b at the point in time at which they will have the nearest physical proximity).

Regarding claim 13, Obata teaches determining a maneuver associated with the first vehicle based on the set of parameters ([0080] “the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 102 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 102 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage). The motion plan data 134 can include a planned trajectory, velocity, acceleration, and/or other actions of the vehicle 102); and 
transmitting the maneuver to the first vehicle ([0083] “The motion planning system 128 can provide the motion plan data 134 with data indicative of the vehicle actions, a planned trajectory, and/or other operating parameters to the vehicle control systems 138 to implement the motion plan data 134 for the vehicle 102”).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Haynes and further in view of Redding (US 20180089563).
Regarding claim 2, modified Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach wherein updating the parameter further comprises: 
applying a statistical sampling technique over a set of parameters; and 
determining, based at least in part on the statistical sampling technique, a value for the parameter, 
wherein the value for the parameter is associated with an instance of the statistical sampling technique outputting a probability of collision less than or equal to the threshold.
Redding teaches wherein updating the parameter further comprises: 
applying a statistical sampling technique over a set of parameters ([0028] discusses the behavior planner 117 using Monte Carlo Tree Search (MCTS) algorithms (statistical sampling technique in accordance with paragraph of the instant application’s specification) to generate sequences to be provided to the motion selector where the sequences are interpreted as parameters); and 
determining, based at least in part on the statistical sampling technique, a value for the parameter ([0028] discusses the behavior planner using the MCTS algorithms to generate sequences with [0004] describing the sequences as conditional actions where an action may comprise an acceleration, a lane change, or a deceleration), 
wherein the value for the parameter is associated with an instance of the statistical sampling technique outputting a probability of collision less than or equal to the threshold ([0070] discusses basing the trajectory on the probability of a collision exceeding a threshold).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the probability distribution of modified Obata and further modify it with the statistical sampling of Redding as Redding teaches that using the Monte Carlo Tree Search algorithm allows for the combination of random simulation and the precision of tree search algorithms allowing for the system to determine “more useful” actions [0028].

Regarding claim 9, modified Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach wherein updating the set of parameters includes applying a statistical sampling technique to values of the set of parameters and the sensor data.
Redding teaches wherein updating the set of parameters includes applying a statistical sampling technique to values of the set of parameters and the sensor data ([0028] discusses the behavior planner 117 using Monte Carlo Tree Search algorithms (statistical sampling technique) to generate sequences to be provided to the motion selector with [0004] describing the sequences as conditional actions where an action may comprise an acceleration, a lane change, or a deceleration with [0065] stating “Sensor data may comprise part of the input used to generate the conditional action sequences in at least some embodiments”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the probability distribution of modified Obata and further modify it with the statistical sampling of Redding as Redding teaches that using the Monte Carlo Tree Search algorithm allows for the combination of random simulation and the precision of tree search algorithms allowing for the system to determine “more useful” actions [0028].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Haynes and further in view of Aso (JP 2008158969).
Regarding claim 11, Obata teaches determining, based at least in part on the first error model, a third probability distribution associated with an estimated location of a second object ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with [0080] discussing determining probability distribution of one or more other vehicles 60); 
Obata does not explicitly teach determining that the first object is physically closer to the vehicle than the second object; and 
wherein determining the risk probability associated with the situation based at least in part the first probability distribution and the second probability distribution is in response to determining that the first object is physically closer to the vehicle than the second object.
Aso teaches determining that the first object is physically closer to the vehicle than the second object ([0060]-[0063] discuss determining the probability of collision between an own vehicle and multiple other vehicles where one of the other vehicles is determined to be closer to the own vehicle); and 
wherein determining the risk probability associated with the situation based at least in part the first probability distribution and the second probability distribution is in response to determining that the first object is physically closer to the vehicle than the second object ([0060]-[0063] discuss determining the probability of collision between an own vehicle and multiple other vehicles where one of the other vehicles is determined to be closer to the own vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Obata and further modify it with the object distance of Aso as Aso teaches that it allows for the system to track the object over a period of time and update the probability according to the speed of the detected object creating more data for the system to calculate the probability making the overall system safer.

Claims 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Haynes and Takhirov (US 20210278228).
Regarding claim 14, Obata teaches 
identifying a first object and second object represented by sensor data captured from a sensor in an environment ([0033] “The target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50”); 
determining, based at least in part on a first error model, a first probability distribution associated with an estimated location of the first object ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for surrounding vehicles where a surrounding vehicle is interpreted as the first object) ;
determining, based at least in part on a second error model, a second probability distribution associated with an estimated location of the second object ([0086] discusses determining a probability distribution of where the other vehicle will be located with the probability distribution being shown using an ellipse where the ellipse is based on a standard deviation of prediction error covariance matrix where [0082] discusses this being utilized in a situation where there is a first and second object and the ellipses (probability distributions) are determined for both objects)
determining, based at least in part on a third error model, a third probability distribution associated with an estimated location of the sensor in the environment ([0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix” where the determining the ellipse using a standard deviation of a prediction error covariance matrix is interpreted to be a probability distribution based in part on an error model with Fig. 4 showing ellipses for the own vehicle 50);
determining a first probability based at least in part on the first probability distribution and the second probability distribution ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipses); 
determining a second probability based at least in part on the second probability distribution and the third probability distribution ([0086] discusses estimating the probability of collision using the predicted ellipses where [0082] discusses the probability of collision being determined between the user’s vehicle and the first vehicle and the user’s vehicle and the second vehicle);
updating a set of parameters  ([0045] “The braking determination unit 12 determines if braking is required on the user's vehicle 50 on the basis of the estimation result from the own-collision possibility estimator 11” with [0046] stating “The automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required” where executing a deceleration function of the vehicle is interpreted as updating a parameter (speed) of the set of parameters); and 

Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations; wherein the first error model is determined based at least in part on an object parameter of the first object, and the first error model is determined from among differing error models; updating a set of parameters based at least in part on a comparison of a sum of the first probability and the second probability to a threshold; and transmitting the set of parameters to a vehicle.
Haynes teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations ([0065] “The one or more memory devices of the operations computing system 104 can store instructions that when executed by the one or more processors cause the one or more processors to perform operations and functions associated with operation of one or more vehicles”)
wherein the first error model is determined based at least in part on an object parameter of the first object ([0035]-[0036] discuss determining the probability of future occupancy based on object perception data where [0040] further discusses including measurement estimation errors in consideration of the probability distribution where [0048] further discusses the system determining an uncertainty associated with the machine learned model the uncertainty associated with the state of the object (object parameter), and/or an uncertainty associated with the classification of the object), and the first error model is determined from among differing error models ([0048] “The uncertainty system can determine one or more discrete and/or continuous uncertainties associated with any one of the models of the prediction system”);
transmitting the set of parameters to a vehicle ([0083] “The motion planning system 128 can provide the motion plan data 134 with data indicative of the vehicle actions, a planned trajectory, and/or other operating parameters to the vehicle control systems 138 to implement the motion plan data 134 for the vehicle 102” where providing the motion plan data to the vehicle control systems is interpreted to be transmitting the parameters to a location accessible by the autonomous vehicle).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient.
	Haynes does not explicitly teach updating a set of parameters based at least in part on a comparison of a sum of the first probability and the second probability to a threshold. Takhirov teaches updating a set of parameters based at least in part on a comparison of a sum of the first probability and the second probability to a threshold ([0038] states “obtaining the total collision probability with the first objects along the navigation comprises a summation of probabilities of colliding with the first objects along the navigation.” And further discusses determining navigation parameters based on minimizing the total collision probability where it is interpreted that if you are minimizing a value it would be in comparison to a threshold acceptable value).
	Obata modified by Haynes teaches determining probability distributions of estimated locations of objects and determining a probability of collision based on the probability distributions. Takhirov teaches determining a probability of collision using probability models represented by probability fields in the environment [0024] and summing the probabilities of collision of multiple objects to determine a total probability of collision. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata modified by Haynes and further modify it with the total probability of collision of Takhirov as Takhirov teaches that this allows for the user to define constraints which weight the total probability of collision allowing for a more dynamic determination of parameters to avoid collision.

Regarding claim 15, Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach determining, based at least in part on the sensor data, a point of time when the sensor is in closest physical proximity to the first object; and wherein the first probability distribution and the second probability distribution are determined at the point in time.
Haynes teaches determining, based at least in part on the sensor data, a point of time when the sensor is in closest physical proximity to the first object; and wherein the first probability distribution and the second probability distribution are determined at the point in time ([0034] “the probability of future occupancy may indicate for a particular location, a total probability of occupancy associated with multiple objects at the particular location at a particular time. Such an approach may include determining a combined probability of a plurality of objects occupying a particular location at a particular time” where the objects occupying a particular location is being interpreted as being in closest proximity to the sensor (own vehicle)).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches evaluating the probability of objects when the objects are at a particular location at a particular time. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the particular location and time of Haynes as determining the probability of collision at the time at which the vehicle is estimated to be in the same location as the objects will give the most accurate probability of collision. 

Regarding claim 16, Obata teaches applying a brake based on a probability of collision but does not explicitly teach wherein the vehicle is configured to alter a maneuver based at least in part on the set of parameters.
Haynes teaches wherein the vehicle is configured to alter a maneuver based at least in part on the set of parameters ([0080] “the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 102 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 102 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage). The motion plan data 134 can include a planned trajectory, velocity, acceleration, and/or other actions of the vehicle 102”).
Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles. Haynes teaches a processing system determining a probability distribution of the location of an object; updating the motion plan of a vehicle by changing the trajectory or speed of the vehicle [0080]; and transmitting the motion plan to a vehicle control system. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Obata and modify it with the processing system of Haynes as updating the speed or trajectory of the vehicle and transmitting it a vehicle controls system allows for more dynamic control of the vehicle in response to a predicted collision making the overall system more efficient.

Regarding claim 17, Obata teaches wherein the first probability is associated with a likelihood of a collision between the first object ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipse).

Regarding claim 19, Obata teaches wherein determining the first probability further comprises determining a geometric overlap between the first probability distribution and the second probability distribution ([0086] discusses estimating the probability of collision using predicted ellipses between the user’s vehicle 50 and another vehicle 60 and predicting collision based on the overlap between the predicted ellipses where the overlapping of ellipses is interpreted as a geometric overlap between the probability distributions).

Regarding claim 20, Obata teaches the operations further comprising: 
determining, based at least in part on the first error model, a third probability distribution associated with a second estimated location of the second object ([0082] discusses an example where multiple vehicles 60 have been sensed in the vicinity of the vehicle and the collision possibility for every combination of the surrounding other vehicles 60 where [0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix”); 
determining, based at least in part on the second error model, a fourth probability distribution associated with a second estimated location of the sensor ([0082] discusses an example where multiple vehicles 60 have been sensed in the vicinity of the vehicle and the collision possibility for every combination of the surrounding other vehicles 60 where [0086] states “the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix”); and 
determining a second probability based at least in part the third probability distribution and the fourth probability distribution ([0082] the collision possibility is estimated for every combination of the surrounding other vehicles 60 observed by the user's vehicle 50), 
wherein updating the set of parameters is based at least in part on a comparison of a sum of the first probability and the second probability to the threshold ([0089] “Upon modifying a predicted movement range, re-prediction is performed by selecting a motion model which does not cause collision. This re-prediction is implemented by adjusting a transition probability among the motion models according to whether there is a possible collision with other vehicles 60, and removing the motion model where collision occurs”).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Haynes and Takhirov and further in view of Redding (US 20180089563).
Regarding claim 18, modified Obata teaches determining probability of collision using probability distributions associated with a vehicle and surrounding vehicles as described above but does not explicitly teach wherein updating the set of parameters is based at least in part on applying a statistical sampling technique to the set of parameters.
Redding teaches wherein updating the set of parameters is based at least in part on applying a statistical sampling technique to the set of parameters ([0028] discusses the behavior planner 117 using Monte Carlo Tree Search algorithms (statistical sampling technique) to generate sequences to be provided to the motion selector with [0004] describing the sequences as conditional actions where an action may comprise an acceleration, a lane change, or a deceleration).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the probability distribution of modified Obata and further modify it with the statistical sampling of Redding as Redding teaches that using the Monte Carlo Tree Search algorithm allows for the combination of random simulation and the precision of tree search algorithms allowing for the system to determine “more useful” actions [0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun (US 20180336297) teaches modeling noise or inaccuracies in the classification of detected objects or the estimated locations of detected objects; Cunningham (US 20190213443) teaches backpropagating classification error back through a neural network model; Gulino (US 20200004259) teaches multiple predicted trajectories may be generated based on multiple classifications for a detected object and probabilities passed in association with each of the classifications; Weber (US 20200094849) teaches selecting a suitable error model based on object type; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664